\Petitioner"""`

 

   
  

;IN  THB

'~H§nynEME-cog »or res nnrrro sTATEs

 

.* t
vso : - .j. v *\
'rHE' sum oF.,‘rxx-As / * RECEIVEDHN
aeap°ndent‘ jr 1€.53// 3 x COURTOFCRMMNALAP3EALS
,; / ' v _ " ‘. FEB;§;IN§

.f /MGTION T0 AHEND/S"PPLEMENT THE
TEX"AS COURT 0F CRIMINAL APPEAI.S RESPONSH@@HACOSM: Cgem

/

. /
~{
st

ro ran n%§@§kar€ surazur cover JuercEs¢
H f h _ .

 

Comee@§o§ Naihan Feldor, §ursuant to Suprepo Court Rulqs,'Rulo'
21a ?oqudush novant will show.thé foll,¢m.ings__l ’ ’

_,/ v v ij ' ;' , I n '
Hovant received § response from this court ciérk stat1n3 that

th6 opinion 6nd order must  be appendod. 866 Appendix 7.“

Movant did filéd a motion to the trial court and the Taxaa court

,6£ 6riminol appeala, roquéatin3 copiéo of th6 ord6r an opinion 1n’

State Writ # WR 35, 031-0&. See Appondix 8 9.

8he trial court has responded, but has failed to states any _
information whatsoever about the order and.op1nion at_iasue 1n'
WR- 35, 031 04 8tat6 writ. See Appendix 10. ,

The Clerk of th6 Texa6 court of Crimina1 App6al responded and
informed movant where to obtain items requ6ot6d. 866 Appandix.l$.
Movant has mailod 6 letter to the 8tat6 law library. 866 App6pdix

The Judge of vThe. Texaa Court of Crininal Appéala as of this~
writing h66;: rf"-‘"f  rulo on thé pendin3 motion presently §>i~¢-
pending bafore that court amisent nwvanc a copy of the order or
opinion in WR-BS 031- 06 St até writ, dnd at the time of f111n3 has

1.`

ha`s responded. 866 Appendix 3.-, 9,15`.` bbvant w`as denied the orderandopmlon. .

3.

Hovant hoo\not received no response from th6 Texas Court of

`:criminal appeals on this motion for tho opinion 6nd ordér of the

 

  

WR-SS, 031- 04:State writ fif§§ and denied with out a written crdsr.'
Art. 11 97 section 4. See Appendix s 8, 9, A§ There£ore 1t is$
presently making 1t impossible for me to produce the trial court
end the court 08 criminal appeals opinion and order. Should the

' State law library hav§ the opinion and order et issue concerning»f
Stste writ H8 35 031- 04 order and opinion, et s fee, Movant is §

/@o pay for these documents the clerk of the §

indigent and unable
Supreme Court is rcquesting. In Texes, offenders are allowed to
file a fourth writ. The trial court ordered the ettorney' s to
give an affidavit and the State answered the fourth writ _

WR- 35, 031- 04.' Hovant filed a response. See Appendix' s 2 4, 4- -A. ` y

Movant received no finding of facts and conclusions of law or _

order or opinion.  Movant did receive from, The Court `o£ Criminal `

Appeals denied the fourth State writ without s written orderzj x

under article 11. 07 section 4 without an order or opinion. See p£~:§

Appendii A. uovant should not be required to obtain a copy of the§

order or opinion at his expense when all other offenders that y

file second and fourth writ get their °Pini°n end order in the _§

mail free. Shculd any opinion or orders be sent to me, 1 will-

forwarded it to this court clerk. _ ‘ . .

¢Hovant, demonstrate proof.,In th is court, filed a motion for the
tTrial court and the Texas Court of Criminsl Appeals to show causc§
§ for the failure to render an order and opinion in this court,

presently on  £ilie and pending, before the court. See Appendix‘ s

2,3, 4, 5 5, 7, 8, 9. See Supreme Court writ with ettached. Appendix's

A, 10, Exhibit 42., '

;\  1¢ c "- § Re1ief _ _ w

Movant request th.at* this court issue en order for the trial court

and the Texes court of criminal appeals to send this court thev §

opinion and order or send it to the movant pertaining to State
writ # HR~350031 04. Hovant request for an extension of time;»b

based on the evidence before the court ss to why movant can' t

obtain the records that he was instructed to attached to his c',;.
supreme court writ. Hovant has been denied his one chance et a
proper review o£ 'h is claims due to procedural defaulted claim

that usc not addressed et the proper time.

 

431

1 WHEREFORE, Moveot preye thet the Court grant hie relief or :§- '.
whatever thi§ court deem necessary in the interest of justio§ v:"'
l which moven§ may  be entitled. "§
' /@/ emma § Y¢»\/\m
Nethan Fetder 1163298
Ellie Hnit 1697 FH 980
Huntsville, Texae 77343

 

, _ _ PRO OF OF $ERVICE .…
4j.I, Nethen Felder, do sweet or declare that on this dete, Februery
_\H_, 20l5, ee required by Supreme Court Rule 29, I heve served

 

¢the enclosedlmotion on eeeh party to the above proceeding, by§
depositing in the United 8tetee mail properly addressed to each
of them end with firet-clees poetage pre-paid by TD€J-ID. the *

names end addresses of thos'e to be served are as followe:'-
District Judge Ron Enns, 715 Dumas Ave. #302 Dumas, Texas 79029;

Court Of Crim1na1 Appeals Judge Keller, 201 W. 14th Street, `“` § .
Austin, Texas 78711 2308. : ;_ y §§ _ §&j ;!:

I, declare under penalty of perjury that the foregoing is tree 3 §§
and  correet.§ : `, *,, _ »'
'Executed on February, /H.{ 2015.

 

» m ‘